Citation Nr: 0719205	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had recognized guerilla service from August 1943 
to September 1945, and served with the Regular Philippine 
Army from September 1945 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for malaria.  
FINDINGS OF FACT

There is no medical evidence of a diagnosis of malaria in 
service or any time thereafter.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service, 
directly or presumptively. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is being denied below.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  Since the record does not 
show that malaria was incurred in service, the duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

The veteran contends that he contracted malaria through 
mosquito bites in service, specifically while sleeping on the 
river banks and / or in the jungle.  He indicated that he was 
treated with quinine for fever during military service and 
has been treated for fever through tablets and herbal quinine 
remedies by his wife because of "on and off" fever since 
service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not show any medical evidence of a malaria 
diagnosis in service or any time thereafter.

An affidavit for Philippine Army Personnel indicates that the 
veteran incurred fever from March 13, 1944 to March 30, 1944.  
The veteran also submitted a buddy statement claiming that 
another veteran witnessed and visited the appellant when he 
was sick with fever.  
 
The veteran is competent to testify as to his complaints of 
fever since service, and there is no reason shown to doubt 
his credibility.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, neither his statements, nor those presented 
in his buddy statement, are competent evidence to establish a 
malaria diagnosis.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any diagnosis of 
malaria.

Service connection cannot be granted if there is no present 
disability or recurring symptoms of a disability.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim. 

The preponderance of the evidence is against the service 
connection claim for malaria; there is no doubt to be 
resolved; and service connection is not warranted. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for malaria is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


